IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1600
                             Filed September 2, 2020


DOUG KNOTEK,
    Plaintiff-Appellee/Cross-Appellant,

vs.

CYNTHIA MELLIN,
     Defendant-Appellant/Cross-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Kathleen A.

Kilnoski, Judge.



       The mother appeals the modification of the legal custody and physical care

of the parties’ minor children; the father cross-appeals the child-support obligation.

AFFIRMED AS MODIFIED ON BOTH APPEALS AND REMANDED.



       Norman L. Springer, Jr. of McGinn, Springer & Noethe, P.L.C., Council

Bluffs, for appellant.

       Joseph J. Hrvol of Joseph J. Hrvol, P.C., Council Bluffs, for appellee.



       Considered by Tabor, P.J., and May and Greer, JJ.
                                          2


GREER, Judge.

       The war has not yet ended in a case that began with combat over the

children. Hopefully, for their children’s sake, the parents will someday put down

their weapons. Here both parties appeal the modification decision of the district

court. The mother, Cynthia Mellin, appeals the award of sole custody and physical

care to the father of their twins,1 Doug Knotek. She asserts Doug did not prove he

could provide superior care for the children justifying a change in custody and

physical care, the district court afforded too much weight to the findings of the child

custody evaluator and, alternatively, Doug failed to preserve his appellate request

for child support. Doug complains the district court misunderstood his position on

waiving the child-support obligation and requests appellate attorney fees.

A. Procedural Background and Facts.

       Procedurally, the current iteration of this case began with Doug’s July 2018

application to modify legal custody and physical care of the parties’ twin daughters.

After a three-day trial, starting in May 2019 and ending on a day in August, the

district court determined that Doug proved a substantial change in circumstances

since the last modification in November 2017. But in reality, this ongoing sparring

arises from frustration involving poor communication and many unfounded child

abuse investigations. At the time of the filing of the initial order for child custody,

visitation, and support in March 2014, Doug resided in Council Bluffs and Cynthia

had moved to Ottumwa. Since then the transfer for visitation occurs in West Des



1The children were born in 2011. Doug and Cynthia never married, and each had
other older children. From their previous marriages, Doug fathered two sons and
Cynthia had four children—all older children still resided with their parents.
                                         3


Moines. Only Cynthia’s mother (Nana) handled the exchanges because Cynthia

claimed fear of Doug. At the beginning of their custody arrangement, the twins

visited Doug every third weekend, plus fourteen extra days in June and in August,

along with the usual holidays.

       But four months after the original order, Cynthia applied for a modification

of the custodial and visitation provisions, alleging that one of Doug’s sons from an

earlier marriage had inappropriate contact with one of the twins.2 The stepbrother

was age twelve and the twins were age three. Doug responded by requesting a

change in physical care of the children to him and filed for contempt of court. He

outlined Cynthia’s efforts to deny him contact with the children. Then, Cynthia

withdrew her modification request. In the June 2015 trial on Doug’s application,

the court found Doug failed to establish a substantial change in circumstances, but

it expanded his visitation by adding a July week of visitation and clarified issues

surrounding other forms of access to the children. The district court also found

that Doug proved a prima facie case for contempt against Cynthia, reserved ruling

on the contempt for 180 days and required her to pay $1000 towards Doug’s

attorney fees. At the end of the 180 days, the court fined Cynthia $100 for her

prior contemptuous behavior, noting that minor issues between the parties were

ongoing but the actions supporting contempt—withholding visitation—had ceased.

       True to form, the conflict continued. In July 2016, while the twins were at

Doug’s, another DHS investigation into alleged inappropriate touching by the



2 A 2014 Iowa Department of Human Services (DHS) investigation revealed that
at the time of the alleged abuse Doug claimed the stepbrother was out of town.
The DHS concluded the report of abuse was unfounded.
                                           4


stepbrother started. Cynthia applied for immediate return of the children, asserting

Doug refused to return the twins and that he took them to a doctor without notice

to her.3 The court ordered Doug to return the children. But during the 2016 DHS

investigation that involved interviews with a doctor and a forensic evaluation at

Project Harmony, the twins reported their mother told them to lie about the

allegations surrounding their dad and the stepbrother. Again, the DHS report was

unfounded. During this same investigation, the twins reported that Cynthia “hit

them on their privates,” lies all of the time, and tells them to lie about their father.

Doug told the investigator he was concerned about the twins’ safety because their

mother was the type of person who would “drive off a bridge and drown her

children.” These allegations were also unfounded.

       At the end of this same year, Cynthia moved to suspend the parenting time

of Doug because of allegations of inappropriate contact and abuse between one

of the twins and the stepbrother. Asserting that the children were “hysterical”

before a visit to Doug’s home and that Doug was telling them to lie, Cynthia also

added physical abuse by Doug’s son to the allegations. DHS again investigated

the list of concerns. None were confirmed after the investigation. The court denied

Cynthia’s request to suspend Doug’s parenting time. There was also an allegation

of physical abuse and injury to the ear of one of the twins by the stepmother. The

injury had occurred a year earlier and that report was also unfounded. 4 In May


3 Doug alerted the doctor about the abuse allegations. The doctor interviewed the
children alone— although Doug was present at the clinic—and noted in the report
her suspicion that mom was “coaching” the twins. The twins reported no abuse at
this visit that Doug initiated.
4 The medical report describing the ear treatment referenced both ears and did not

discuss any injury caused by any person.
                                        5


2017, another investigation started after a report of sexual abuse by the

stepbrother against one of the twins.         Counseling by the parents was

recommended but never accomplished.

       In these various filings, both parents accused each other of coaching the

children. Many interviews with the twins revealed inconsistencies and denials.

Investigators from various agencies from various locations interviewed, observed,

and concluded that abuse could not be confirmed—making all allegations

unfounded.5 Then, with some quiet before the next storm, in November 2017, the

parties entered into a Stipulated Order of Modification increasing Doug’s Facetime

contact with the twins.

       That calm ended after February 2018, when another claim of sexual abuse

by the stepbrother was investigated by DHS. This investigation closed quickly

when the children denied any abuse. In April 2018 yet another allegation of abuse

by the stepbrother was made. The twins also alleged that they were pushed down

the stairs by Doug, the stepbrothers, and stepmother. None of the physical injuries

were confirmed and, while the children discussed a sexual encounter with the

stepbrother, the allegations were unfounded.      During this investigation Doug

alleged that the children were not even living with Cynthia but with their

grandmother. Doug asserted that the Nana and Cynthia coached the children and,

to protect his son, he had placed a video camera near the girls’ bedroom door to

prove no one had entered the room in the evening.          Oddly, some physical

symptoms referenced in Cynthia’s allegations of abuse appeared to be the result


5From 2014 forward, Doug relates a history of thirteen or more reported allegations
of abuse, all were unfounded.
                                         6


of treatments she provided the twins. This report was also unfounded. Yet another

report surfaced at the end of May 2018. Then in June 2018, Doug requested an

immediate return of the children after being denied both his Father’s Day weekend

and his three-week summer visitation. Cynthia raised, yet again, allegations about

Doug’s son and one of the twins. DHS commenced an investigation. The district

court ordered the return of the children to the father but restricted contact between

the stepbrother and the twins pending the investigation. To rebut the allegations,

Doug produced surveillance footage of the area outside the twins’ bedroom to

prove no one entered their room during the weekend evenings when the alleged

abuse occurred by the stepbrother and asserted that for most of the weekend he

and the twins attended an out-of-town wedding. That report was unfounded.

       During all the years of allegations, these parents placed their hatred of each

other over and above the emotional health of the twins. The children’s therapist of

two years diagnosed the children as having an adjustment disorder based on the

stress experienced between the parents’ homes. Cynthia refused all contact with

Doug, alleging he had been abusive to her. The parents only communicated by

email correspondence. As the years continued, they exchanged moronic emails

about details that typically are easily managed. Cynthia demanded Doug not call

the twins on her phone but get a phone for the children to use. Doug, angry about

Cynthia’s nicknames for the children that had been used for eight years by friends,

family and the school, alerted Cynthia he refused to use those names.6 Cynthia




6 In the depositions of these eight-year-old twins, when asked what name they
preferred, they offered the shorter nicknames.
                                          7


made the twins stay at Nana’s home after visitations with Doug because she

claimed it was too hard for her to hear the twins’ reports of abuse.

       With yet another investigation pending,7 in July 2018 Doug filed to modify

custody or physical care of the twins asserting these changed circumstances

involving Cynthia’s behavior: (1) she made many false claims of abuse, (2) she

acted to frustrate Doug’s relationship with the twins, (3) she wrongfully denied his

visitation, and (4) she neglected the emotional and psychological needs of the

children. Cynthia countered by agreeing there were changed circumstances but

she requested sole custody of the children with no contact between her and Doug

except through a third party. She also requested several changes to Doug’s

access to the twins, including requesting supervised visitation with a mental-health

professional. Given these issues, the district court appointed a child custody

investigator.   During the proceedings, the child custody investigator authored

reports to the court.8

       After the May trial days but before the trial ended in August, with the

recommendation of the investigator, the district court removed the twins on a

temporary emergency basis to Doug’s home. The district court also required the

parents to attend counseling to address their communication dysfunction. 9 And



7 Other allegations of abuse followed throughout this proceeding—in October
2018, January 2019, and April 2019—but all were unfounded.
8 The first report was filed May 6, 2019, and after interviewing additional witnesses,

an addendum report was filed May 15, 2019. Because the district court required
a psychological examination of Cynthia, the trial suspended for several months
and the child custody investigator authored yet another addendum report
addressing the twin’s status between June and August 2019.
9 Cynthia arranged counseling with a Des Moines counselor, but after two

meetings the counselor declined to participate and noted that Doug had an
                                           8


the court mandated that Cynthia obtain a psychological evaluation. After the

evaluator concluded that Cynthia was well adjusted, had no psychological

disturbance, but suffered from situational adjustment disorder with depressed

mood, the trial testimony concluded in August.

       Following the detailed investigation of the child custody investigator, the

district court awarded Doug sole legal custody and physical care. The district court

limited Cynthia’s visitation to one weekend per month, two summer weeks of

visitation, the normal holiday visitation, video chat time twice each week, and any

other time agreed upon by the parents.

       We now address the issues on appeal.

B. Analysis.

       We review the district court’s ruling on an application to modify de novo. In

re Marriage of Hoffman, 867 N.W.2d 26, 32 (Iowa 2015). The best interests of the

children is the “controlling consideration.” Id. (citation omitted). “Even though our

review is de novo, we give weight to trial court findings of fact, especially when

considering credibility of witnesses. As difficult as it is to assess credibility of live

testimony, it is more difficult to assess credibility from a cold transcript.” In re

Marriage of Woodward, 228 N.W.2d 74, 75 (Iowa 1975) (quoting Zaerr v. Zaerr,

222 N.W.2d 476, 477 (Iowa 1974)).




alternative plan. Doug failed to follow though by getting the appointments
scheduled. The parents never completed the court-ordered counseling.
                                            9

       1. Was it appropriate to change custody and if so, is the award of sole

custody to Doug warranted?

       To begin, Cynthia disputes the district court decision in several areas. Both

sides had argued changed circumstances warranted a change in the existing

custody arrangement. Cynthia argues an award of sole legal custody to Doug is

inappropriate and abandons her own request for sole legal custody. On appeal,

Cynthia now argues a return to the status quo of joint custody with physical care

to her. She emphasizes that Doug cannot minister to the children’s needs more

effectively than she, that it is not in the best interests of the twins to modify physical

care to Doug, and, finally, that the district court relied too heavily on the child

custody investigator’s report.

       To change the custodial provision of a custody order, the applying party

must establish by a preponderance of the evidence that conditions since the last

order have so materially and substantially changed that the children’s best

interests make it expedient to grant the requested change. In re Marriage of

Frederici, 338 N.W.2d 156, 158 (Iowa 1983); see Montgomery v. Wells, 708

N.W.2d 704, 707 (Iowa Ct. App. 2005) (“[S]ection 600B.40 grants the district court

authority to determine matters of custody and visitation [with unmarried parents]

as it would under Iowa Code section 598.41 [for once-married parents].”); see also

Braunschweig v. Fahrenkrog, 773 N.W.2d 888, 891 n.3 (Iowa 2009). The parties

modified the initial order in 2015—the court added a summer week of visitation—

and in 2017—added additional Facetime contact by agreement. Even before

2017, the parties communicated only through email with accusatory and

unbending positions and several child abuse allegations were lodged against
                                        10


Doug’s son. But the district court found Doug met his burden to show changed

circumstances in 2019. The district court rationale for its substantial change in

circumstance finding was:

       The court at the time of the initial decree and subsequent
       modifications could not have foreseen the multiple unsubstantiated
       reports alleging that Doug, his [older child] and his former wife
       sexually and physically abused the children. The allegations have
       not abated and have never been confirmed, despite the children’s
       years of counseling and despite their ability to communicate much
       better at the time of trial than when the initial report was made when
       they were three years old.

Without question, everyone agreed the both parents’ acrimony created tension for

these young children. Describing the central conflict, the court offered:

       The court is firmly convinced that the children think their mother
       wants them to report that [stepbrother] and Doug have physically and
       sexually abused them. The court is firmly convinced that the children
       think their father wants them to report that [stepbrother] and Doug
       have never been inappropriate.

The twins’ therapist of two years contended that the twins’ behavioral issues result

from the conflict about co-parenting and stress between both homes. Continued

acrimony, over and beyond the general tension found in custody matters, can

serve as a basis to modify custody. Tension between the parents is a factor in

determining if a custody modification is appropriate. In re Marriage of Stanley, 411

N.W.2d 698, 701 (Iowa Ct. App.1987) (citing In re Marriage of Krebsbach, 395

N.W.2d 189, 191 (Iowa Ct. App.1986)). We agree that Doug met the burden to

show a substantial change in circumstances.

       But there is another hurdle to clear before custody is modified. Doug must

show a superior ability to minister to the twins’ care over Cynthia’s ability. See

Frederici, 338 N.W.2d at 158. “The party seeking to modify a [custody order] thus
                                        11


faces a heavy burden, because once custody of [children] has been fixed, ‘it should

be disturbed only for the most cogent reasons.’” In re Marriage of Harris, 877

N.W.2d 434, 440 (Iowa 2016) (quoting Frederici, 338 N.W.2d at 158).              “In

determining which parent serves the child[ren]’s best interests, the objective is to

place the child[ren] in an environment most likely to bring the[m] to healthy

physical, mental, and social maturity.” In re Marriage of Courtade, 560 N.W.2d 36,

38 (Iowa Ct. App. 1996).

       Here we have the benefit of a child custody investigation, hundreds of pages

of exhibits, testimony from many witnesses. But on a key concern of the case the

district court noted “[w]e may never know the truth about whether there was ever

an inappropriate touch by [the stepbrother].” Then the reasons discussed by the

district court for changing Cynthia’s physical care status were:

       “[t]he court acknowledges that many of the allegations of abuse were
       reported by people other than Cynthia. However, Cynthia’s admitted
       unwillingness to hear the children’s reports of abuse first-hand, her
       refusal to read DHS and law enforcement investigations because it
       was too hard for her, and her blindness to helping the children to
       protect themselves from abuse mean she is not fit to be their sole
       legal and physical care parent.”

The “catch-22”10 is apparent. As part of its rationale for change in custody, the

court faulted Cynthia for her role in the reporting of abuse yet condemned for her

inaction. This discussion complicated our review of the case.

       With no direct confirmation of abuse, the district court returned to problems

with the “multiple unsubstantiated reports” of both sexual and physical abuse that

“have not abated” as the reason for the change in circumstances proved by Doug.


10The paradoxical rule in the novel Catch-22 by Joseph Heller for which the only
solution to a problem is denied by a circumstance inherent in the problem.
                                          12


The district court confirmed that Doug was not the abuser and that he made certain

the stepson had limited contact with the twins. And many times the twins retracted

their reports, suggesting that their mother and grandmother coached them to lie

about their father and stepbrother or just that the abuse never happened.11 In our

de novo review, we also combed through the detailed exhibits offered as evidence

to arrive at a decision as to which parent can more effectively minister to the twins’

needs.

       Despite the accountability of each party for the conflict, the court found that

further counseling between the parents would not solve their rift even though they

attended only two appointments. Given the serious acrimony and the continuous

stress of investigations over five years of the twins’ lives, the district court ordered

that Doug should have sole legal custody and physical care to monitor the health



11 Finding the truth here is gut-wrenching. As noted, many times the one or both
of the twins reported stories that seem inconsistent, contained words that were not
age appropriate, and suggested the reported behaviors were made up. Yet some
retractions about the abuse occurred close to visitations with Doug. Once, after a
report of abuse, DHS interviewed the children in Doug’s home, which may have
not yielded an accurate account. One twin reported a worry that her dad would
get mad if the investigator disclosed what was said. Another time, the twin
expressed fear if told about the report that Doug would hurt the cat and that they
had seen the stepbrother kill the guinea pig. The DHS investigator also allowed
Doug to interview the twins about the abuse without letting the children know the
investigator was listening but did not use that same investigation format with
Cynthia and the twins to hear what they might say to her. The twins’ therapist
advised DHS she believed the allegations and the DHS interview techniques would
not promote disclosure. This same therapist observed the twins “shaking” as they
discussed their father in therapy after visits. While there are no founded reports
by DHS, the school principal, who had a three-year relationship with the twins,
testified she believed the child’s description of abuse. And, interestingly, while
being deposed for this case, both twins denied that the mother had ever told her
to tell people that the stepbrother “did something” to the other twin. When asked
in the deposition where the twin wanted to live, she said, “I want to keep it the
same.”
                                         13


and welfare of the twins. On his side of the parent ledger, the court cited his

devotion to the children and their lack of anxiety around him supporting his bond

with the twins. Witnesses reported the twins appeared excited and comfortable

being with Doug. We learned the twins enjoyed the visitation activities at Doug’s

home. Yet the district court determined that Doug was not a perfect parent either.12

And hints of Doug’s “my way or the highway” mindset in the parents’ email

exchanges, the use of the children’s formal names, and his abrupt and demanding

expectations with both Cynthia and DHS give us pause. Along that same line, we

know little about Doug’s parenting skills with the children in his home other than

Doug has not had success meeting the educational and medical needs of his older

child.

         On the flip-side, all of Cynthia’s witnesses described her as a wonderful

mother with a strong bond with these twins and her other children. To her credit,

the four older children were doing exceptionally well under her care.           She

encouraged extracurricular activities for the twins, and everyone reported they did

well educationally. The twins’ therapist noted they were well-balanced as they

transferred care at the end of 2018. And Cynthia had “riding time”13 as the physical




12 In Doug’s sole care provider role over the short time frame between trial dates,
he was unable to have the twins complete their Ottumwa school homework by
year-end and he refused to allow the twins to participate in the final national dance
competition they started in Ottumwa because the twins’ “safety” was his primary
concern. He denied a request by Cynthia to adjust her visitation so she could
retrieve the twins in Council Bluffs on her way to Colorado to visit the oldest half-
sibling at an honor’s camp, saying, “[w]e need to stick with the court ordered
visitation schedule for now.”
13 “Riding time” is a time advantage in wrestling resulting in extra points for the

wrestler in control.
                                         14


care provider over the past eight years. During a 2018 abuse investigation with

one twin through the University of Iowa, the doctor related:14

       I asked her which home she liked best, she identified her mom’s
       house. At her father’s house, the most favorite person is her
       twin . . . . She stated she played with [her twin] at her father’s house
       since nobody else played with them there. At her mother’s house on
       the other hand, she didn’t have a favorite person since she liked them
       all. However, at some point, she stated her mother was her most
       favorite person.

During this same time frame, in a DHS interview, one twin reported that both

parents want the twins to live with them, yet when at the father’s house, she

“misses her momma and that makes her sad . . . but she knows she will go back

to her momma’s house.” In one of the investigative interviews, the young twins

offered their preference for interacting with their mom and her older children. We

presume that siblings should not be separated. See In re Marriage of Pundt, 547

N.W.2d 243, 245 (Iowa Ct. App. 1996). Keeping the half-siblings together weighs

in Cynthia’s favor. See In re Marriage of Quirk-Edwards, 509 N.W.2d 476, 480

(Iowa 1993) (noting that siblings, including half-siblings, should be separated only

for the most compelling reasons). But there are half-siblings at Doug’s house to

consider as well. And there is support in the record that the twins had positive

feelings about their half-brothers.

       But even the twins’ therapist noted that something had to be done to relieve

the twins’ stress. So, since both parents contribute to the acrimony, the critical



14The doctor also noted that the twin may get “great attention and feel for me” after
reporting abuse, but “no affirmation of non-sexual events at dad’s.” Yet the
University of Iowa doctor found the twin to be credible for the most part. Other
DHS notes suggest both parents feed into the children’s needs for attention and
approval.
                                           15


question is whether Cynthia manipulated the twins to report abuse to interfere with

the relationship between them and Doug. And can Doug minister more effectively

to the health and well-being of these children? We believe the answer to both

questions is yes. While witnesses for Cynthia relate that she and the father of her

older children co-parent without stress and those children are healthy and happy,

Cynthia cannot even be in the same room as Doug. The investigators were less

supportive of Cynthia’s parental skills. For example, the child custody investigator

testified:

        Cynthia has either purposely or not purposely manipulated certain
        circumstances and continuing to subject these kids to all of these
        forensic interviews, and rape kits, and asking for the—wanting the
        school to put cream on their privates when they don’t need to. I
        mean, I don’t believe that the kids should be subjected to this stuff
        any longer. I think that they have been through enough with—it’s
        common hand for them to talk to investigators. I don’t think that that’s
        healthy for a small child to think it’s normal to be going in for forensic
        interviews and for physical examinations of their private parts.

Under the description about Doug, the custody investigator commented that the

twins seemed happy at Doug’s home. She interviewed their stepbrother and found

him credible with no issues. Interviews included the various DHS workers, a law

enforcement investigator, and the children’s long-term counselor. All reported the

children told them either their mother or their Nana told them to lie about their dad

and half-brother. Likewise, it also made no sense that Cynthia read none of the

investigation reports, would not attend any of the forensic interviews of the children

(especially when Doug was going), and often would not have the children in her

home when these allegations arose. That behavior could reveal she did not

believe that the reports were real. And according to Doug, his son was not in the

home when some of the allegations occurred. Doug also suggested to the twins
                                          16


that the stepbrother’s bedroom had been painted orange when it had not, to show

that when the twins reported the room was orange their reports were fabricated.

Finally, Cynthia tended to overstate details that were later shown to be untrue,

such as her allegation that one of the twins was the bleeding from her ear when

the actual medical record of treatment did not support that condition.

       Arguing the district court relied too heavily on the investigator’s testimony

and reports, Cynthia postures the investigator failed to remain impartial and was

unfair in the investigation by allowing Doug more opportunities in the process. And

the district court confirmed it “relied on the child custody investigator’s observations

of the children with their parents.” To support her viewpoint, Cynthia cites the

failure to interview the children in her home and the chance to ask the children

about their changing stories with her present as Doug was allowed to do. Although

the investigation report addresses negative behaviors related to coaching by the

maternal grandmother, the investigator never interviewed her. Finally Cynthia was

surprised the twins’ teachers were not questioned. Calling out the reliance on the

“flawed” investigation, Cynthia urges us to overlook the findings and conclusions.

But we note the district court disagreed with the investigator’s call for supervised

visitations and so did not rely only on the report. See Bowlin v. Swim, No. 19-

1021, 2020 WL 2988537 (Iowa Ct. App. June 3, 2020) (affirming the ruling of the

district court where, after the father objected to the admission of the report, the

district court noted the child custody evaluation was helpful but not outcome

determinative and placed only limited weight on the report). And on our de novo

review, we give less deference to the investigator’s findings as well. All interviews

with the children occurred in Doug’s home city with no visit to Ottumwa to meet
                                         17


those half-siblings or view that home with the twins. With all the interviews in

Council Bluffs, in the eyes of such young children, torn between loyalties, the

impression that the father controls the proceedings could exist.

       Here, the acrimony between these parents creates a situation in which joint

custody cannot succeed. See In re Marriage of Gensley, 777 N.W.2d 705, 714

(Iowa Ct. App. 2009) (finding the parents’ utter inability to communicate with each

other because of a toxic relationship was an overriding factor weighing against joint

legal custody). We agree with the district court that consideration of the statutory

factors weighs against joint legal custody. There is compelling evidence that

Cynthia, while she might not have directly reported abuse, attempted to deny

Doug’s participation in the twins’ lives. See In re Marriage of McCord, No. 03–

0497, 2003 WL 23219961, at *6 (Iowa Ct. App. Nov. 26, 2003) (stating mother

correctly believed initial allegation of daughter but mother's credibility was

adversely affected by child’s later inconsistent statements and the admission the

mother told her the child to say the father was the perpetrator). The continuous

investigations set up barriers to visitation for Doug, and the forensic interviews are

stressful for the twins. And since the last modification in 2017, the abuse reports

intensified. See In re Marriage of Winnike, 497 N.W.2d 170, 174 (Iowa Ct. App.

1992) (finding a mother’s commitment to pursuing unfounded allegations of sexual

abuse employed self-help tactics to keep the child from the father).

       On our de novo review of this record, we agree that the continuous

unfounded abuse reports operates a significant emotional harm to these children.

Cynthia’s past performance signifies her desire to interfere with Doug’s relationship

with the children. “In family law matters, past performance is a strong indicator of
                                         18

what is yet to come.” Hensch v. Mysak, 902 N.W.2d 822, 825 (Iowa Ct. App. 2017).

We defer to the district court’s assessment of the parties and conclude the district

court's factual findings were fully supported by the record. See Gensley, 777

N.W.2d at 715; see also In re Marriage of Will, 489 N.W.2d 394, 399 (Iowa 1992)

(providing that the denial by one parent of the child's opportunity to have

meaningful contact with the other parent is a significant factor in determining

custody or physical care (citing what is renumbered as Iowa Code § 598.41(1)(c)

(2018)). Cynthia’s behavior in seeking to place Doug in an unfavorable light is

serious and should not be tolerated. See In re Marriage of Rosenfeld, 524 N.W.2d

212, 215–16 (Iowa Ct. App. 1994) (noting false allegations of abuse as relevant in

establishing a change in circumstances); In re Marriage of Winnike, 497 N.W.2d

170, 174 (Iowa Ct. App. 1992) (discussing significance of false sexual abuse

allegations made by the mother).

       Here, “[d]etermining what custodial arrangement will best serve the long-

range interest[s] of [the children] frequently becomes a matter of choosing the least

detrimental available alternative for safeguarding the child[ren]’s growth and

development.” In re Marriage of Winter, 223 N.W.2d 165, 167 (Iowa 1974). So

left with a quandary, we find Doug has the slight edge over Cynthia, but we warn

each parent that the responsibility for this toxic behavior rests on both of them. We

affirm the award of sole legal custody and physical care to Doug. Yet we consider

whether there is a solution to the stress the twins face. We are left with the

impression that the toxic relationship between the parents will continue to impact

these children even under Doug’s care. Along with other professionals, the child

custody investigator noted:
                                           19


        I believe that they—yes, they need counseling with a neutral
        therapist or counselor that will include both parents, and will listen
        to everybody, and will work with these kids so that these kids will tell
        the truth to everyone and stand up for what’s right and we can put
        some of this behind us. And hopefully they can grow up in a normal
        environment with two healthy relationships with their parents.

Noting that a previous court order that was never fulfilled required the parents to

attend counseling, we modify the order to again require the parents to attend

counseling to address their toxic relationship in parenting these children. We also

note that this counseling was recommended on various occasions throughout the

investigations of the alleged abuse. The counseling should continue until the

counselor considers it is no longer necessary and should occur at least monthly.

        We also consider the close bond between the twins, their mother, and the

Mellin half-siblings. We modify the district court order to allow visitation every other

weekend and another week in the summer, just as Doug exercised, with the same

meeting point.

        Finally, we afford these parents this sage advice that transcends the test of

time:

        Even though the parents are not required to be friends, they owe it
        to the child to maintain an attitude of civility, act decently toward one
        another, and communicate openly with each other. One might well
        question the suitability as custodian of any parent unable to meet
        these minimum requirements. Problems are likely to develop under
        any custodial arrangement. The adults must have the maturity to put
        their personal antagonisms aside and attempt to resolve the
        problems.

In re Marriage of Bolin, 336 N.W.2d 441, 447 (Iowa 1983).

        2. After informing the district court he would not seek child support if

awarded custody, can Doug now, for the first time on appeal, request entry of an

order for child support?
                                           20


        Doug argues he preserved error on the issue of child support by argument

to the court, through the order on the modifications, and by appealing. See Lee v.

State, 815 N.W.2d 731, 739 (Iowa 2012) (commenting that the purpose of our

error-preservation rule is to give “opposing counsel notice and an opportunity to

be heard on the issue and a chance to take proper corrective measures or pursue

alternatives in the event of an adverse ruling.”). A notice of appeal does not

preserve error on an issue. See Thomas A. Mayes & Anuradha Vaitheswaran,

Error Preservation in Civil Appeals in Iowa: Perspectives on Present Practice, 55

Drake L. Rev. 39, 48 (Fall 2006) (“However error is preserved, it is not preserved

by filing a notice of appeal.”). Nor did he move to reconsider, enlarge, or amend

to lodge the claim he now raises on appeal following the court’s order. See Meier

v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002). But there was evidence at trial

about Doug’s rationale for waiving child support, and the court did rule on that

issue. See Lamasters v. State, 821 N.W.2d 856, 863 (Iowa 2012). So we address

his child-support claim. But even if error had not been preserved, Doug’s effort to

wager the parent’s duty to pay child support against his request for sole custody is

not a game the district court should sanction.

        During the trial, Doug testified that if granted physical care, he would forgo

child support.15 To complicate the issue, Doug offered no exhibits alerting the court



15The   following exchange took place during Doug’s testimony at trial:
                 Q. Because of that are you suggesting to the Court that—as
         you did earlier that there’s no child support obligation; is that right?
         A. Yes, if that’s what's, you know, going to happen, that I would—
                 Q. Because she’ll have to do transportation and stuff which
         will be expensive. A. There will be a burden on her that I would like
         to lessen.
                                            21


to the amount of Cynthia’s income or reflecting his earnings so that a child-support

obligation could be calculated. While there may be reasons to avoid the child-

support obligation, we start with the requirement of every parent to support their

children unless compelling circumstances warrant a deviation from the child

support guidelines. Iowa Code §598.21B(2)(d). That statutory directive confirms

that “[a] variation from the guidelines shall not be considered by a court without a

record or written finding, based on stated reasons, that the guidelines would be

unjust or inappropriate as determined under the criteria prescribed by the supreme

court.” Id. However the court may consider statutory factors when the guidelines

require judicial discretion or the guidelines award would be unjustified or

inappropriate.     Criteria used to consider a deviation from the guidelines are

whether “substantial injustice would result to the payor, payee or child or if

adjustments are necessary to provide for the needs of the child and to do justice

between the parties.” See 2 Marlin M. Volz Jr., 2 Iowa Practice Series: Methods

of Practice § 31:26 (Aug. 2020 Update) (providing factors considered in setting

child support).

         Here, the district court identified no rationale or finding to support a deviation

from the child support guidelines.16 And under this record, we find none. “The

purpose of the guidelines is to provide for the best interests of the children by

recognizing the duty of both parents to provide adequate support for their children


16   The only reference to the child support obligation in the modification order is:
         Doug testified that if the court awarded him primary physical care, he
         would not seek any child support from Cynthia and would continue
         to provide the children with health insurance. The court agrees. To
         the extent that this is a deviation from the child support guidelines,
         the court approves the deviation.
                                         22


in proportion to their respective incomes.” Iowa Ct. R. 9.3(1). After all, child

support provides for the children’s needs and under the best interests for the child

standard, we are not inclined to allow parents to “bargain away [the] child’s right to

support.” See Webb v. Iowa Dist. Ct., 416 N.W.2d 95, 98 (Iowa Ct. App. 1987)

(noting that waiving child support may constitute an agreement injurious to the best

interests of the child, making it invalid for any purpose.). Thus, we remand the

case for a determination of Cynthia’s child-support obligation under the child-

support guidelines at the time of that hearing. See In re Marriage of Hoffman, 867

N.W.2d 26, 37 (Iowa 205) (remanding for “modification of the [parent’s] child

support obligation based on the present financial circumstances of the parties and

the child support guidelines).

       3. Is Doug entitled to appellate attorney fees?

       Doug requests an award of appellate attorney fees. When considering

whether we should exercise our discretion to award appellate attorney fees, we

examine “the needs of the party seeking the award, the ability of the other party to

pay, and whether the party making the request was obligated to defend the trial

court’s decision on appeal.” Markey v. Carney, 705 N.W.2d 13, 26 (Iowa 2005);

see also Iowa Code § 600B.26 (“In a proceeding to determine custody or visitation,

or to modify a paternity, custody, or visitation order under this chapter, the court

may award the prevailing party reasonable attorney fees.”). Because the record

contains no information about the earnings of either party, we decline to speculate

about the ability to pay and award no appellate attorney fees.
                                       23


C. Conclusion.

      We affirm the district court determination finding a change in circumstances

warranting the grant of sole legal custody and physical care to Doug. We modify

the order to add more time to Cynthia’s visitation and to require counseling. We

remand for a hearing and determination of Cynthia’s child-support obligation. We

decline to award appellate attorney fees.

      AFFIRMED AS MODIFIED ON BOTH APPEALS AND REMANDED.